DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 06/29/2020.
Claims 21-22 have been canceled.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 06/29/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the potentially fraudulent online activity" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the user’s browser" in lines 16-17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the prompt" in line 19 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the merchant" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the purchase details" in lines 5-6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes “the purchase details” is also recited in claim 4, which depends upon claim 3.
Claim 11 recites the limitation "the user" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the prompt" in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the merchant" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the user" in line 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the prompt" in line 27 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of being dependent on claims 1, 11, and 18 respectively.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,726,424. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instance application are broader than those of the 10,726,424 patent.  The dependent claims are substantially similar, aside from some of the dependent claims being numbered differently.  With the regards to independent claim 1, claim 1 of the instant application is broader than claim 1 of the 10,726,424 patent, in that the ‘424 patent further narrows the utilizing limitation with UI image data being obtained in real-time and including the purchase details of the item to be purchased.  Claim 1 of the instant application also eliminates the language retrieved from the browser extension application in the determining limitation, and does not further require the push notification (which is based on the image data in the instant application) to comprise: (i) a screenshot from the UI image data retrieved from the browser extension application and (ii) a prompt or UI element enabling the user to confirm whether the potentially fraudulent online transaction is a valid online transaction or require the additional limitation of evaluating, by the at least one processor, a plurality of the user's historical transactions to identify a potentially fraudulent online transaction; as is required in the ‘424 patent.  With regards to claim 11, the instant application differs from the ‘424 patent in that the instant application eliminates the limitation of the logging the user into the Web browser application; eliminates the language of and before completion thereof in the utilizing limitation, eliminates the language of retrieved from the browser extension application in the determining limitation and does not further require the push notification (which is based on the image data in the instant application)  to comprise: (i) a screenshot from the UI image data retrieved from the browser extension application and (ii) a prompt or UI element enabling the user to confirm whether the potentially fraudulent online transaction is a valid online transaction as is required in the ‘424 patent.   With regards to claim 18, the instant application differs from the ‘424 patent in that the instant application eliminates the limitation of the processing a plurality of the user's purchase transactions for possible fraud and issuing fraud alerts for any transactions determined to be potentially fraudulent;, eliminates the language of and before completion thereof  and in real time in the utilizing limitation, and does not further require the push notification (which is based on the image data in the instant application)  to comprise: (i) a screenshot from the UI image data retrieved from the browser extension application and (ii) a prompt or UI element enabling the user to confirm whether the potentially fraudulent online transaction is a valid online transaction as is required in the ‘424 patent.  Thus the claims of the instant application are not patentably distinct from those in the ‘424 application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 20210272115 which discloses “An expedited payment service may be accessed through a browser extension. As an extension operates in a manner in which it has access to the underlying merchant data, the extension may allow an expedited payment service to work with virtually any merchant web site to complete payment transactions.”, and US Patent Application Publication 20200311790 which discloses “System, device, and method of protected electronic commerce and electronic financial transactions. A method includes: analyzing (i) content of an online destination that sells an asset to an end-user, and (ii) data about ownership in the online destination, and (iii) meta-data about that content; and determining that an offering to sell that asset to the end-user is fraudulent.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694